 

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ASSET PURCHASE AGREEMENT

  

This Asset Purchase Agreement (the "Agreement") is made and entered into as of
the 8th day of November, 2012 by and between SYNTHETIC BIOLOGICS, INC, a Nevada
corporation having its principal place of business at 617 Detroit Street, Ann
Arbor, Michigan 48104 (“Synthetic” or “Buyer”), and PREV ABR LLC, a Maryland
limited liability company having its principal place of business at 7272
Wisconsin Avenue, Suite 300, Bethesda, Maryland 20814 ("Seller").

 

WITNESSETH:

 

WHEREAS, Seller owns and desires to sell and assign to Buyer certain assets and
related intellectual property (collectively, the “Assets”) as specifically
defined in Section 1.1 of this Agreement and Buyer desires to purchase and
acquire such Assets from Seller and, thereafter, to use, market, license,
sublicense, develop, maintain, collect and otherwise deal with the Assets
without restriction.

 

NOW, THEREFORE, in consideration of the respective representations and
warranties hereinafter set forth and of the mutual covenants and agreements
contained herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

As used herein, the following terms shall have the following meanings:

 

1.1           "Assets" shall mean the Seller’s CDAD program including any and
all of the following assets of the Seller, including any and all rights and
benefits constituting and relating to the Seller's β-lactamase technology and
all other biomedical or pharmaceutical technologies of the Seller and all
β-lactamase products detained and/or developed with the aforementioned
technologies, including without limitation the lead P1A, P2A and P3A-based
products in preclinical and clinical phases (the "Program") and all tangible and
intangible intellectual property and know how exclusively related thereto
including the following:

 

1

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(a)          all methods and data sets , and all technical documentation
pertaining to the Program, including any specifications, flow charts, diagrams,
lab results and any and all notes, all inventor notebook pages specific to the
Program, plans and other documentation describing problems, future directions or
other matters exclusively related to the Program;

 

(b)          (i) all patents, patent rights, copyrights, trademarks, trademark
rights, tradenames, tradename rights and patent, copyright or trademark
applications exclusively respecting the Program and related intellectual
property; (ii) all reissues, reexaminations, extensions, continuations,
continuations-in-part, continuing prosecution applications, requests for
continuing examinations, divisions and registrations of any item in any of the
foregoing categories; (iii) foreign counterparts of any of the foregoing; (iv)
all patent and patent applications claiming any right of priority to or through
the patent applications of the patents listed on Exhibit B hereto; (v) all
rights to apply in all countries of the world for patents certificates of
invention, utility models, industrial design protections, design patent
protections, or other governmental grants or issuances of any type related to
any item in any of the foregoing categories (i) through (v), including, without
limitation, under the Paris Convention for the Protection of Industrial
Property, the International Patent Cooperation Treaty, or any other convention,
treaty, agreement, or understanding; (vi) all invention, invention disclosures
and discoveries described in any of the patents listed on Exhibit B hereto that
are included in any claim in such patents, and/or are subject matter capable of
being reduced to a patent claim in a reissue or reexamination proceeding brought
on any of the patents; (vii) all causes of action (whether known or unknown, or
whether currently pending, filed or otherwise) and other enforcement rights
under, or on account of, any of the patents and/or rights (as described on
Exhibit B); (viii) all rights to collect royalties and other payments under or
on account of the patents or any item in any categories (i) through (vii); (ix)
all ideas, know-how, trade secrets, inventions, invention disclosures,
discoveries, technology, designs and any other proprietary rights which Seller
owns, in each case with respect to any of the above, pertaining exclusively to
the Program (collectively, "Proprietary Rights"); and (x) a list of upcoming
filings, all US Patent and Trademark Office and other patentability assessments;

 

2

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c)          all cGMP and non-cGMP material and master call banks of P1A, P2A
and P3A and all other tangible assets related thereto;

 

(d)          any and all U.S. and international investigational new drug
applications (IND) and pre-INDs of Seller;

 

(e)          information and know-how related to research, development,
manufacture and/or business (commercial/marketing), used or held for use in
connection with the Program;

 

(f)          any and all health and regulatory registrations, approvals and/or
applications and related documentation for the Program;

 

(g)          any and all drugs, formulations and user devices, applications, and
safety data;

 

(h)          all other information, documentation and goodwill relating to the
Program;

 

(i)          all regulatory files (paper and electronic) or so-called regulatory
files and records of communications and filings with any and all regulatory
authorities in both paper and electronic form; and

 

(j)          the Assets shall be maintained by the Seller’s office and warehouse
located at Wisconsin Avenue, Bethesda, MD and working and mater cell banks, cGMP
and non-cGMP drug substance and drug product wherever located pending the
Closing or until earlier relocated by operation of this Agreement. The Seller
shall cooperate with and allow the Buyer to remove the Assets during normal
business hours during such period.

 

3

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

1.2           “Buyer” shall refer to Synthetic Biologics, Inc., however
Synthetic Biologics, Inc shall have the right, in its sole discretion, to
determine that the Assets shall be acquired by one of its wholly owned
subsidiaries and in such case Buyer shall refer to such wholly owned subsidiary.

 

ARTICLE II

 

SALE AND PURCHASE OF ASSETS

 

2.1           Sale and Purchase. Subject to the terms and conditions contained
herein, Seller hereby sells, transfers, assigns, conveys and delivers to Buyer,
and Buyer hereby purchases and accepts from Seller, all of Seller's right, title
and interest in and to the Assets, free and clear of any liens, pledges,
security interests, claims or encumbrances of any kind, other than liens for
taxes not yet due and payable. Upon the Closing, Buyer shall have the sole
responsibility and authority to prosecute any pending patent application
included in the Assets or related thereto.

 

2.2           Limitation on Assumption. Except for the Assumed Liabilities (as
defined in Section 2.3 below), Buyer shall not assume, pay or discharge or in
any respect be liable for any liability, obligation, commitment or expense of
Seller arising in connection with the Assets or otherwise. The liabilities for
which Buyer shall not be liable include, without limitation, any liability
(actual or contingent), loss, commitment, obligation or expense of Seller:

 

(a)          incident to, or arising out of, the negotiation and preparation of,
or performance under this Agreement by Seller, including, without limitation,
costs incurred in connection with the assignment of the Assets;

 

4

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          incident to, or arising out of, any claims, actions, suits,
proceedings, liabilities, fines, penalties, deficiencies or judgments existing
on the date hereof or arising at any time thereafter as a result of or in
connection with the conduct of the business of Seller, including, without
limitation, the ownership or use of the Assets by Seller and Seller's conduct of
its business up to and including the Closing Date;

 

(c)          incident to, or arising out of, any tax liabilities (or penalties
or interest thereon), domestic or foreign (including any which may arise as a
result of the sale of the Assets as contemplated by this Agreement), of Seller
on account of this Agreement or the operations of Seller up to and including the
Closing Date; or

 

(d)          incident to or arising out of any liability incurred prior to the
date hereof with respect to the patents listed on Exhibit B hereto, including
annuity, maintenance, extension, legal and other similar fees.

 

2.3           Assumption of Liabilities; Limitation on Seller's Liability. Buyer
(or Synthetic and Buyer jointly and severally, if Buyer is a wholly owned
subsidiary of Synthetic) shall assume, be responsible for and pay, perform and
discharge when due all liabilities, obligations, commitments or expenses arising
after the Closing from the ownership, possession and/or use of the Assets by
Buyer, its affiliates, successors or assigns (collectively, the "Assumed
Liabilities"). In addition, Buyer (or Synthetic and Buyer jointly and severally,
if Buyer is a wholly owned subsidiary of Synthetic ) shall assume, be
responsible for and pay, perform and discharge when due the following
liabilities, obligations, commitments or expenses arising after the execution of
this Agreement and prior to the Closing; provided, however that neither the
Buyer nor any affiliate, parent or subsidiary thereof shall have no such
obligation if this Agreement is terminated prior to Closing:

 

5

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(a)          incident to, or arising out of, any claims, actions, suits,
proceedings, liabilities, fines, penalties, deficiencies or judgments as a
result of Buyer’s conduct of its business or Buyer’s ownership and use of the
Assets after the execution of this Agreement;

 

(b)          incident to, or arising out of, any tax liabilities (or penalties
or interest thereon), domestic or foreign, of Buyer or the operations of Buyer
or Buyer’s ownership and use of the Assets after the Closing, specifically
excluding any tax liabilities associated with the transactions contemplated by
this Agreement; or

 

(c)          incident to or arising out of any liability incurred after the date
hereof with respect to the patents listed on Exhibit B hereto, including
annuity, maintenance, extension, legal and other similar fees with respect to
the filings in the jurisdictions set forth on Exhibit B.

 

To the extent Buyer is (or Synthetic and Buyer are, if Buyer is a wholly owned
subsidiary of Synthetic) responsible for any such costs or expenses pursuant to
this Section 2.3 and the expenses are advanced by the Seller between execution
of this Agreement and Closing, at the Closing, Buyer (or Synthetic and Buyer, if
Buyer is a wholly owned subsidiary of Synthetic ) and shall reimburse Seller for
such costs and expenses, with such reimbursement being a condition to Seller’s
obligation to close. If Buyer does not close the transaction contemplated herein
or the transaction is terminated, neither Buyer nor any affiliate, parent or
subsidiary thereof shall have any obligation to Seller under this Section 2.3
and its only obligation to Seller shall be under Article XII of this Agreement.

 

2.4           Consideration. The consideration payable by Buyer (or Synthetic
and Buyer, if Buyer is a wholly owned subsidiary of Synthetic) for the Assets to
be sold to Buyer as provided herein shall be as follows:

 

(a)          A cash payment payable by wire transfer of immediately available
funds to an account designated by Seller in writing in the amount of Two Hundred
Thirty Five Thousand Dollars ($235,000) payable as follows: (i) One Hundred
Thousand Dollars ($100,000) payable on the date of the execution of this
Agreement; and (ii) One Hundred Thirty Five Thousand Dollars ($135,000) payable
on the Closing Date.

 

6

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          On the Closing Date, Six Hundred Twenty Five Thousand (625,000)
shares of Synthetic’s common stock (the “Shares”), of which Two Hundred Fifty
Thousand (250,000) Shares shall be issued to Seller and Three Hundred Seventy
Five Thousand (375,000) shares shall be held in escrow by Gracin & Marlow, LLP,
as escrow agent, for a period of 180 days in accordance with the terms of the
Escrow Agreement annexed hereto as Exhibit C (the “Escrow Agreement”); and

 

(c)          The fees set forth on Exhibit D annexed hereto upon the attainment
of the milestones set forth on Exhibit D. Buyer and Seller shall promptly make
such payments upon reaching such milestones.         

 

2.5           Allocation of the Purchase Price. For tax purposes, the parties
agree that all of the consideration for the Assets shall be allocated to the
purchase of the Program and the other Assets in accordance with Section 1060 of
the Internal Revenue Code of 1986, as amended, and the regulations promulgated
thereunder (and any similar provision of domestic or foreign law, as
appropriate) as set forth on Exhibit E.

 

ARTICLE III

 

CLOSING; CONDITIONS TO CLOSING; DELIVERIES

 

3.1           Closing. The closing of this transaction (the "Closing") shall be
held on the date which is five days after all conditions to Closing set forth in
Section 3.2 have been met, unless this Agreement has been earlier terminated in
accordance with the provisions of Article XI (the "Closing Date") at such time
and place upon which the parties shall agree.

 

7

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.2           Conditions to Buyer’s Obligation. Buyer’s obligation hereunder to
purchase and pay for the Assets is subject to the satisfaction, on or before the
Closing, of the following conditions, any of which may be waived, in whole or in
part, by Buyer in its sole discretion:

 

(a)          Representations and Warranties Correct; Performance. The
representations and warranties of Seller contained in this Agreement (including
the Exhibits hereto) shall be true, complete and accurate in all material
respects (except that such representations and warranties which are qualified as
to materiality shall be accurate and complete in all respects) as of the date
hereof and the Closing Date, and Seller shall have delivered to Buyer a
certificate, dated as of the date hereof and the Closing Date, to such effect
signed by its President. Seller shall have duly and properly performed, complied
with and observed in all material respects each of its covenants, agreements and
obligations contained in this Agreement to be performed, complied with and
observed on or before the Closing Date, and Seller shall have delivered to Buyer
a certificate, dated the Closing Date, to such effect signed by its Managing
Member.

 

(b)          Purchase Permitted by Applicable Laws. The purchase of and payment
for the Assets to be purchased by Buyer hereunder shall not be prohibited by any
applicable law or governmental regulation.

 

(c)          Proceedings; Receipt of Documents. All corporate and other
proceedings taken or required to be taken by Seller in connection with the
transactions contemplated hereby and all documents incident thereto shall have
been taken and shall be reasonably satisfactory in form and substance to Buyer,
and Buyer shall have received all such information and such counterpart
originals or certified or other copies of such documents as Buyer may reasonably
request.

 

(d)          Delivery of Documents. Seller shall have delivered, or caused to be
delivered, to Buyer the following:

 

8

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(i)          on the date hereof and the Closing Date, a certificate of the
Managing Member of Seller, certifying resolutions of the Managing Member of
Seller authorizing the transactions contemplated herein and the incumbency of
the Managing Member of Seller executing any document or instrument delivered in
connection with such transactions;

 

(ii)         on the date hereof and the Closing Date, a limited liability
company good standing certificate of Seller from the jurisdiction in which
Seller is organized dated as of a recent date;

 

(iii)        on the Closing Date documentation evidencing the assignment of all
patents from the inventors of the Program to Seller and the related filing with
the US Patent and Trademark Office and all files and documents reasonably
necessary to establish Seller’s ownership of the Assets;

 

(iv)        on the Closing Date documentation evidencing the payment of all
patent prosecution fees owed on such date and all annuity, maintenance,
extension and the like fees on the patents that comprise the Assets through the
date of Closing;

 

(v)         on the Closing Date a duly executed Assignment and Bill of Sale with
respect to the Assets, in substantially the form of Exhibit F annexed hereto and
with respect to all of the Patents listed on Exhibit B hereto an executed and
notarized Patent Assignment in the form of Exhibit H annexed hereto for filing
by the Buyer with the United States Patent and Trademark Office;

 

(vi)        on the Closing Date, evidence of ownership of the Patents listed on
Exhibit B;

 

(vii)       on the Closing Date a duly executed copy of the Escrow Agreement;

 

9

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(viii)      on the Closing Date transfer of possession of any tangible property
related to the Program which is in Seller’s possession or readily available to
Seller; and

 

(ix)         all other consents, agreements, schedules, documents and exhibits
required by this Agreement to be delivered by Seller at or before the Closing.

 

(e)          No Adverse Decision. There shall be no action, suit, investigation
or proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin, prevent the
consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.

 

(f)          Approvals and Consents. Seller shall have duly obtained all
authorizations, consents, rulings, approvals, licenses, franchises, permits and
certificates, or exemptions therefrom, by or of all governmental authorities and
non-governmental administrative or regulatory agencies having jurisdiction over
the parties hereto, this Agreement, the Assets or the transactions contemplated
hereby, including, without limitation, all third parties pursuant to existing
agreements or instruments by which Seller may be bound, which are required for
the execution, delivery and performance of this Agreement and the consummation
of the transactions contemplated hereby, at no material cost or other material
adverse consequence to Buyer, and all thereof shall be in full force and effect
at the time of Closing.

 

(g)          Employees and Consultants. Seller shall have delivered to Buyer
agreements signed by each of its employees, if any, and consultants involved in
any manner with development efforts related to the Program (i) waiving any and
all rights to, and conveying to Seller, any and all right, title and interest
in, all proprietary products, patents, copyrights, trademarks (or applications
in respect of any thereof) and any and all other intellectual property
comprising any part of the Assets or developed or conceived by such employee or
consultant while so employed; and (ii) agreeing that each such employee or
consultant will not disclose any confidential information and documents related
to the Assets in perpetuity, except as may be permitted under such agreements
for exclusions typically taken for information already released to the public
and other similar exclusions.

 

10

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(h)          Due Diligence. Buyer shall have completed the due diligence on the
Assets and the Seller, the completion of and the satisfactoriness of the
scientific and financial due diligence in the sole discretion of the Buyer.

 

(i)          Audit. If Buyer shall deem it necessary, Seller shall have
permitted a PCAOB registered independent accounting firm retained by Buyer, at
Buyer’s expense, to review the books and records of Seller and such firm shall
have either completed an audit of Buyer’s books and records or concluded that
Buyer’s books and records are auditable.

 

3.3           Conditions to the Obligation of Seller. The obligation of Seller
to consummate the transactions contemplated hereby is subject to the fulfillment
of the following conditions on or prior to the Closing Date, any of which may be
waived, in whole or in part, by Seller in its sole discretion:

 

(a)          Representations and Warranties Correct; Performance. The
representations and warranties of Buyer in this Agreement shall be true,
complete and accurate in all material respects (except that such representations
and warranties which are qualified as to materiality shall be accurate and
complete in all respects) when made and on and as of the date hereof and the
Closing Date and Buyer shall have delivered to Seller a certificate, dated the
date hereof and the Closing Date, certifying to such matters and signed by its
President. Buyer shall have duly and properly performed, complied with and
observed in all material respects each of its covenants, agreements and
obligations contained in this Agreement to be performed, complied with and
observed on or before the Closing Date. Buyer shall have delivered to Seller a
certificate, dated the Closing Date, certifying to such matters and signed by
its President.

 

11

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          Purchase Permitted by Applicable Laws. The purchase of and payment
for the Assets shall not be prohibited by any applicable law or governmental
regulation.

 

(c)          No Adverse Decision. There shall be no action, suit, investigation
or proceeding pending or threatened by or before any court, arbitrator or
administrative or governmental body which seeks to restrain, enjoin or prevent
the consummation of or otherwise affect the transactions contemplated by this
Agreement or questions the validity or legality of any such transactions or
seeks to recover damages or to obtain other relief in connection with any such
transactions.

 

(d)          Delivery of Documents. Buyer shall have delivered, or caused to be
delivered, to Seller the following:

 

(i)          on the date hereof and the Closing Date, a certificate of an
appropriate officer of Buyer (or a certificate of both Synthetic and Buyer, if
Buyer is a wholly owned subsidiary of Synthetic), certifying resolutions of the
Board of Directors of Buyer authorizing the transactions contemplated herein and
the incumbency of officers of Buyer executing any document or instrument
delivered in connection with such transactions;

 

(ii)         on the date hereof evidence that Buyer has been duly incorporated
in Nevada and on the Closing Date, a corporate good standing certificate of
Buyer from the jurisdiction in which Buyer is incorporated dated as of a recent
date;

 

(iii)        the cash consideration set forth in Section 2.4(a) on the dates
specified therein;

 

(iv)        on the Closing Date, certificates evidencing the Shares, of which
Three Hundred Seventy Five Thousand (375,000) shall be delivered to the escrow
agent in accordance with the terms of the Escrow Agreement;

 

(v)         on the Closing Date a duly executed copy of the Escrow Agreement;

 

12

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(vi)        on the Closing Date documentation evidencing approval of the NYSE
MKT, LLC of the issuance of the Shares;

 

(vii)       on the Closing Date payment of any audit fees incurred by Buyer from
a PCAOB registered and certified accounting firm retained by Buyer in connection
with this transaction;

 

(viii)      all other consents, agreements, schedules, documents and exhibits
required by this Agreement to be delivered by Buyer at or before the Closing;
and

 

(ix)         reimbursement of costs and expenses for which Buyer (or Buyer and
Synthetic, if Buyer is a wholly owned subsidiary of Synthetic) are responsible
under Section 2.3.

 

ARTICLE IV

 

SELLER'S REPRESENTATIONS AND WARRANTIES

 

Seller represents and warrants to, and agrees with, Buyer as follows as of the
date hereof:

 

4.1           Organization and Good Standing. Seller is a limited liability
company duly organized, validly existing and in good standing under the laws of
the State of Maryland.         

 

13

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.2           Limited Liability Company Authority. Seller has full authority to
execute and to perform this Agreement in accordance with its terms; the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby does not and will not result in a breach,
violation or default or give rise to an event which, with the giving of notice
or after the passage of time, or both, would result in a breach, violation or
default of (i) any of the terms or provisions of Seller's Articles of
Organization or Operating Agreement; or (ii) of any indenture, agreement,
judgment, decree or other instrument or restriction to which Seller is a party
or by which Seller or any of the Assets may be bound or affected, except in the
case of clause (ii) where such breach, violation or default would not have a
material adverse effect on the assets or the Program (“Material Adverse
Effect”); the execution and delivery of this Agreement has been and, as of the
Closing Date, the consummation of the transactions contemplated hereby will have
been, duly authorized by all requisite limited liability company action on the
part of Seller and, as of the date hereof, no further authorization or approval,
whether of the stockholders or directors of Seller or governmental bodies or
otherwise will be necessary in order to enable Seller to enter into and perform
the same; and, assuming the due authorization, execution and delivery of this
Agreement by Buyer, this Agreement constitutes a valid and binding obligation of
Seller enforceable against Seller in accordance with its terms, subject to
applicable bankruptcy, insolvency, reorganization, moratorium, fraudulent
transfer and other similar laws affecting creditors’ rights generally from time
to time in effect and to general principles of equity (including concepts of
materiality, reasonableness, good faith and fair dealing) regardless of whether
considered in a proceeding in equity or at law.

 

4.3           Title to Assets.

 

(a)          Seller has good and marketable title to all of the Assets,
including, without limitation, the Program and the Proprietary Rights;

 

(b)          None of such Assets, or the use thereof is subject to any easements
or restrictions or to any mortgages, liens, pledges, charges, security
interests, encumbrances or encroachments, or to any rights of others of any kind
of nature whatsoever. There are no agreements or arrangements between Seller and
any third person which have any effect upon Seller's title to or other rights
respecting the Assets;

 

(c)          Seller has made available to Buyer all files owned or controlled by
Seller relating to the ownership, prosecution or issuance of the Proprietary
Rights being assigned other than those files retained by its patent and/or
trademark counsel, in which case Seller has made its counsel available to Buyer;
and

 

14

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d)          Seller is unaware of any divisional, continuation, continuation in
part, reissue or re-examination applications, or any patents issued therefrom,
that rely on the patents set forth on Exhibit B hereto.

 

4.4           Intellectual Property.

 

(a)          Seller owns all right, title and interest by assignment and
possesses a valid and enforceable right to use, all of the Proprietary Rights
used in the Program, and no claim to the contrary by any other person to the
rights of Seller with respect to the foregoing is pending or, to Seller’s
knowledge, threatened and Seller does not have any reason to believe that Seller
will not be able to properly record the assignment of the patents and patent
applications that are included in the Assets with the appropriate U.S. and
international patent offices in the name of Buyer at Closing.

 

(b)          There is no unauthorized use, disclosure, infringement or
misappropriation of Seller’s Proprietary Rights by any third party, other than
any such unauthorized use, disclosure, infringement or misappropriation that
would not have a Material Adverse Effect.

 

(c)          Exhibit B attached hereto lists all patents and patent applications
and all registered trademarks, service marks and copyrights included as part of
the Assets ("Registered Proprietary Rights"). Except as set forth on Exhibit B,
Seller owns exclusively all such Registered Proprietary Rights.

 

(d)          Seller has no present or known future obligation or requirement to
compensate any person with respect to the Assets, whether by the payment of
royalties or not, or whether by reason of the ownership, use, license, lease,
sale or any commercial use or any disposition whatsoever of the Program or the
Proprietary Rights;

 

15

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(e)          None of the present or former employees of Seller own directly or
indirectly, or has any other right or interest in, in whole or in part, the
Program, or the Proprietary Rights;

 

(f)          Seller has not granted any rights or interest in the Assets to any
third party;

 

(g)          All issued patents listed on Exhibit B hereto are subsisting and in
full force and effect. Neither the execution of this Agreement nor the
assignment of the patents and patent rights listed on Exhibit B hereto will
result in any loss or impairment of the right, title and interest in and to such
patents. None of the patents listed on Exhibit B hereto is currently involved in
any reexamination reissue, interference, opposition or similar proceeding, and
no such proceedings are pending or threatened;

 

(h)          All licenses necessary for the present conduct of Seller's business
related to the Program and its making, using, licensing and selling of the
Program and products related thereto have been obtained and are listed in
Exhibit B hereto; and

 

(i)          To the best knowledge of Seller, the pending patent applications
listed in Exhibit B are currently pending at the United States Patent and
Trademark Office and International PTO and all required filings relating thereto
have been made.

 

4.5           Compliance With Law. Seller is not in violation in any material
respect of any laws, governmental orders, rules or regulations to which the
Assets or Seller's business related to the Assets are subject.

 

4.6           Agreements. There are no material contracts, instruments,
commitments or agreements relating to the Assets, whether oral or written,
including any license or sublicense agreements, presently in effect to which
Seller is a party or to which Seller or any of its properties is subject,
including, without limitation, the following:

 

(a)          any plan or contract or arrangement, oral or written, relating to
the Assets providing for employment or consulting services, bonuses, royalties,
commissions, pensions, stock purchase or stock option or other stock rights,
deferred compensation, retirement or severance payments, profit sharing, or the
like;

 

16

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          any instrument or arrangement relating to the Assets evidencing or
relating in any way to (i) indebtedness for borrowed money by way of direct
loan, purchase money obligation, conditional sale, lease purchase arrangement,
guarantee or otherwise; (ii) liens, encumbrances or security interests (other
than liens for taxes not yet due and payable); (iii) guaranties or
indemnification; or (iv) investments in any person;

 

(c)          any contract relating to the Assets containing provisions limiting
the freedom of Seller to engage in any business or compete in any line of
business or in any geographic area or with any person;

 

(d)          any license, sublicense, lease or sublease agreement relating to
the Assets, whether as licensor, sublicensor, licensee, sublicensee, lessor,
sublessor, lessee, sublessee or otherwise, or any agreements relating to the
Assets with dealers, vendors, customers, suppliers, sales representatives, any
governmental entity, fund or university, or any agents, marketing
representatives, brokers or distributors; or

 

(e)          any joint venture contract or arrangement or other agreement
relating to the Assets involving a sharing of profits or expenses, or any joint
or other technology development, cooperation or exchange contract or
arrangement.

 

4.7           Litigation. There are no actions, suits, proceedings or
investigations (including any purportedly on behalf of Seller) relating to the
Assets pending or, to the knowledge of Seller, threatened against or affecting
the Assets or Seller's business related to the Assets whether at law or in
equity or admiralty or before or by any governmental department, commission,
board, agency, court or instrumentality, domestic or foreign; including any
patent enforcement actions or any other intellectual property prosecution
actions.

 

17

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.8           Liabilities. As of the Closing Date, there will be no outstanding
liabilities with respect to the Assets, other than liens for taxes not yet due
and payable, and all intellectual property prosecution fees owed through the
date hereof, if any have been paid in full. As of the Closing Date, all filing,
maintenance and annuity, extensions and like fees required to be paid or accrued
as of the date hereto with respect to all of the issued patents listed on
Exhibit B hereto will have been paid by Seller (for the avoidance of doubt, such
timely payment includes payment of any maintenance fees for which the fee is
payable even if the surcharge date or final deadline for such fee would be in
the future). With respect to the jurisdictions set forth on Exhibit B, the
anticipated filing, maintenance and annuity, extensions and like fees required
that will be required to be paid with respect to all of the issued patents
listed on Exhibit B hereto within the next thirty (30) days is accurate.

 

4.9           Brokers. There has been no broker or finder involved in any manner
in the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby and Seller agrees to
indemnify Buyer against and hold Buyer harmless from any claim made by any party
for a broker's or finder's fee or other similar payment based upon any
agreements, arrangements or understanding made by Seller.

 

18

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.10         Accredited Investor. The Seller is acquiring the Shares for its own
account for investment only and not with a view towards the public sale or
distribution thereof and not with a view to or for sale in connection with any
distribution thereof. The Seller was not formed for the purpose of investing in
the Shares. Each member of the Seller is (i) an “accredited investor” as that
term is defined in Rule 501 of the General Rules and Regulations under the
Securities Act by reason of Rule 501(a)(3); (ii) experienced in making
investments of the kind described in this Agreement and the related documents;
(iii) able, by reason of the business and financial experience of its officers
and professional advisors (who are not affiliated with or compensated in any way
by the Buyer or any of its affiliates or selling agents), to protect its own
interests in connection with the transactions described in this Agreement, and
the related documents, and (iv) able to afford the entire loss of its investment
in the Shares. The Seller understands that the Shares are being offered and
issued to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Buyer is relying upon the truth and accuracy of, and the Seller’s compliance
with, the representations, warranties, agreements, acknowledgements and
understandings of the Seller set forth herein in order to determine the
availability of such exemptions and the eligibility of the Seller to acquire the
Shares;

 

4.11         SEC Filings. The Seller and its advisors, if any, have been
furnished with all materials relating to the business, finances and operations
of the Buyer and materials relating to the offer and sale of the Shares which
have been requested by the Seller. The Seller and its advisors, if any, have
been afforded the opportunity to ask questions of the Buyer and have received
complete and satisfactory answers to any such inquiries. Without limiting the
generality of the foregoing, the Seller has also had the opportunity to obtain
and to review the Buyer’s Annual Report on Form 10-K/A for the year ended
December 31, 2011, its Quarterly Report on Form 10-Q for each of the quarters
ended March 31, 2012 and June 30, 2012 filed with the Securities and Exchange
Commission (the “SEC Documents”). Neither the Buyer nor any other person on its
behalf has made any representations to the Seller except as contained in the
Buyer’s SEC Documents or in this Agreement and in making the decision to
purchase the Shares, the Seller has not relied on any representation or
information other than those which Seller has independently investigated and
verified.

 

4.12         Risks. The Seller understands that its investment in the Shares
involves a high degree of risk and that Seller can bear the economic risk of the
purchase of the Shares, including total loss of his investment. Seller has
adequate means of providing for current needs and has no need for liquidity in
the investment. Reference is made to the factors discussed in the “Risk Factor”
section of Buyer’s SEC documents.

 

19

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

4.13         Grants. The Seller has no knowledge that any pending NIH grants or
any other grants that it has shall be terminated or are subject to termination
or non-fulfillment either prior to or as a result of this Agreement. Seller
shall provide all reasonable cooperation to assist Buyer in finalizing any NIH
pending grants associated with the Program.

 

4.14         Exclusive Representations and Warranties. Other than the
representations and warranties set forth in this Agreement (including the
Exhibits hereto), Seller is not making any other representation or warranty,
express or implied, with respect to the Assets or the Program.

 

ARTICLE V

 

REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer (or Synthetic and Buyer jointly and severally, if Buyer is a wholly owned
subsidiary of Synthetic) represents and warrants to, and agrees with, Seller as
follows:

 

5.1           Organization and Good Standing. It is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Nevada.

 

5.2           Corporate Authority. It has full authority to execute and to
perform this Agreement in accordance with its terms; the execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
does not and will not result in a breach, violation or default or give rise to
an event which, with the giving of notice or after the passage of time, or both,
would result in a breach, violation or default of any of the terms or provisions
of its Certificate of Incorporation, By-Laws or of any indenture, agreement,
judgment, decree or other instrument or restriction to which it is a party or by
which it may be bound or affected; the execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly
authorized by all requisite corporate action on the part of it and no further
authorization or approval, whether of its stockholders or directors or
governmental bodies or otherwise, is necessary in order to enable it to enter
into and perform the same (other than NYSE MKT approval); and this Agreement
constitutes a valid and binding obligation enforceable against it in accordance
with its terms.

 

20

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.3           Capitalization. Synthetic has provided to Seller a schedule that
sets forth its authorized and issued capital stock, options, warrants and
convertible securities. Other than as set forth on such schedule, Synthetic does
not have outstanding any options to purchase, or any rights or warrants to
subscribe for, or any securities or obligations convertible into or any
contracts or commitments to issue or sell common stock or any such warrants,
convertible securities or obligations.

 

5.4           Validity of Shares. The Shares have been duly authorized and upon
receipt of the approval of the NYSE MKT LLC, will be validly issued (including,
without limitation, in compliance with applicable federal and state securities
laws) and when issued as provided herein will be fully paid and non-assessable.
Such Shares are free and clear of all mortgages, pledges, liens, security
interests, encumbrances, conditional sales agreements, charges, claims and
restrictions of any kind and nature whatsoever, and the Seller will obtain good
and valid title to such Shares free and clear of all mortgages, pledges, liens,
security interests, encumbrances, conditional sales agreements, charges, claims
and restrictions of any kind and nature whatsoever.

 

5.5           SEC Documents. Notwithstanding the foregoing, it represents and
warrants that each of the SEC Documents presents fairly Synthetic’s financial
condition as of the date of such filing and there has been no material adverse
change in its financial condition from the date of the SEC Documents.

 

21

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

5.5           Brokers. There has been no broker or finder involved in any manner
in the negotiations leading up to the execution of this Agreement or the
consummation of any transactions contemplated hereby and Buyer agrees to
indemnify Seller against and hold Seller harmless from any claim made by any
party for a broker's or finder's fee or other similar payment based upon any
agreements, arrangements or understanding made by Buyer.

 

ARTICLE VI

 

COVENANTS OF SELLER

 

6.1           Delivery of Assets. Simultaneously herewith, Seller shall deliver
to Buyer all materials and other information Seller has which comprise or
exclusively relate to the Assets, including all existing, proposed or expired
agreements exclusively respecting the Program and all regulatory filings related
to the Assets.

 

6.2           Further Assurances. Seller agrees that, at any time after the date
hereof, upon the request of Buyer, it will do, execute, acknowledge and deliver,
or will cause to be done, executed, acknowledged and delivered, all such further
acknowledgments, deeds, assignments, bills of sale, transfers, conveyances,
instruments, consents and assurances as may reasonably be required for the
better assigning, transferring, granting, conveying, assuring and confirming to
Buyer, its successors and assigns, the Assets to be transferred to Buyer as
provided herein. Seller agrees to cause its officers, managing member and
management to reasonably cooperate with Buyer and Buyer’s representatives and
agents to make themselves available to the extent reasonably necessary to
complete the transfer of the Assets and the filing of any assignments with the
United States Patent and Trademark Office and any foreign similar office. In the
event that a party hereto becomes aware of any existing patent or pending patent
application that is covered by the definition of Proprietary Rights but which is
not currently listed on Exhibit B hereto, such patent or patent application
shall automatically be covered by the definition of Proprietary Rights and shall
be deemed to constitute a Proprietary Right of Buyer. Seller, at no cost or
expense to Seller, shall take all action reasonably requested by Buyer to
effectuate the assignment to Buyer of any grants or pending grants and to
effectuate the obtainment and possession of any tangible material related to the
Program.

 

22

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

6.3           Information Rights. Buyer shall provide Seller with any rights to
non-public financial information, financial statements, inspection rights, and
other information rights specifically provided to any other common shareholders.

 

6.4           Conduct of the Business Pending the Closing. From and after the
date hereof until the Closing Date:

 

(a)          Seller shall carry on its business relating to the Assets and the
Program in the ordinary course consistent with past practice, including, without
limitation, the prosecution of any pending patent applications, and the payment
of any maintenance fees upon the earliest date due on any patents, included in
the Assets or related thereto, shall preserve its ownership in the Assets, and
shall not engage in any transaction or activity relating to the Assets, enter
into any agreement, or make any commitment relating to the Assets;

 

(b)          Seller shall preserve and keep intact its business organization
relating to the Assets;

 

(c)          Except as permitted by this Agreement, without the prior written
consent of Buyer, Seller will not:

 

(i)          permit or allow any of the Assets to be subjected to any mortgages,
liens, pledges, charges, security interests, encumbrances or encroachments, or
to any rights of others of any kind of nature whatsoever;

 

23

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii)         take any actions to modify, terminate or amend any of the documents
comprising the Assets;

 

(iii)        engage in the sale, license, assignment, transfer, conveyance,
lease, mortgage, pledge or other disposition of the Assets;

 

(iv)        incur any liability relating to the Assets other than the fees set
forth in Section 2.3 which Seller has agreed to pay and Buyer has (or Synthetic
and Buyer, if Buyer is a wholly owned subsidiary of Synthetic have) agreed to
reimburse; or

 

(v)         agree, whether in writing or otherwise, to do any of the foregoing.

 

(d)          Seller shall not do any act or omit to do any act, which will cause
a breach of any contract or commitment of Seller or which would cause the breach
of any representation, warranty or covenant made hereunder.

 

ARTICLE VII

 

CONDUCT OF BUSINESS OF BUYER PENDING FILING OF AN IND

 

Between the Closing Date and the filing of an IND:

 

7.1           Regular Course of Business. Buyer shall carry on its business
relating to the Assets and the Program in the ordinary course consistent with
past practice, including, without limitation, the prosecution of any pending
patent applications, and the payment of any maintenance fees upon the earliest
date due on any patents, included in the Assets or related thereto, shall
preserve its ownership in the Assets, and shall not engage in any transaction or
activity relating to the Assets, enter into any sale, license, pledge or
encumbrance of the Assets. To the extent that Buyer deems it advisable to
sublicense ex-U.S. rights prior to the filing on an IND to further the
development of Assets in international regulatory jurisdictions wherein any such
sublicense will be subject to the terms of this Agreement, Seller agrees to not
unreasonably withhold consent for such sublicense without consideration.

 

24

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

7.2           Organization. Buyer shall preserve and keep intact its business
organization relating to the Assets and shall use reasonable efforts to continue
to make all payments and filings necessary to maintain all patent filings in
jurisdictions in which Seller currently has made filings.

 

7.3           Certain Changes. Except as permitted by this Agreement, without
the prior written consent of Seller, Buyer will not:

 

(a)          permit or allow any of the Assets to be subjected to any mortgages,
liens, pledges, charges, security interests, encumbrances or encroachments, or
to any rights of others of any kind of nature whatsoever;

 

(b)          take any actions to modify, terminate or amend any of the documents
comprising the Assets;

 

(c)          engage in the sale, license, assignment, transfer, conveyance,
lease, mortgage, pledge or other disposition of the Assets;

 

(d)          incur any liability relating to the Assets; or

 

(e)          agree, whether in writing or otherwise, to do any of the foregoing.

 

7.4           No Default. Buyer shall not do any act or omit to do any act,
which will cause a breach of any contract or commitment of Buyer or which would
cause the breach of any representation, warranty or covenant made hereunder.

 

ARTICLE VIII

 

SURVIVAL; INDEMNIFICATION

 

8.1           Survival of Representations and Warranties. The representations
and warranties set forth in Article IV shall survive the Closing Date. All
covenants and agreements that by their terms apply, or that are to be performed
in whole or in part at or after the Closing, shall survive from and after the
Closing Date for the period provided in such covenant or agreement, if any, or
otherwise until fully performed. The provisions of this Section 8.1 shall
survive the termination of this Agreement.

 

25

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.2           Seller Indemnity Against Claims. Seller hereby agrees to indemnify
and hold Buyer harmless from and against any and all liabilities, losses,
damages, claims, costs and reasonable expenses of any nature, including attorney
fees and costs ("Loss") to the extent such Loss arises from or in connection
with the following:

 

(a)          any material breach by Seller of any representation or warranty
contained in this Agreement;

 

(b)          any material breach by Seller of any of its covenants contained in
this Agreement; and

 

(c)          any excluded liability.

 

The indemnity granted by Seller in this paragraph shall not apply with respect
to any Loss arising out of any breach by Buyer of its representations,
warranties and agreements set forth herein.

 

8.3           Buyer Indemnity Against Claims. Buyer hereby agrees to indemnify
and hold Seller harmless from and against any and all Losses to the extent such
Losses arise from or in connection with the following:

 

(a)          any material breach by Buyer of any representation or warranty
contained in this Agreement;

 

(b)          any material breach by Buyer of any of its covenants contained in
this Agreement; and

 

(c)          any Assumed Liability.

 

26

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

The indemnity granted by Buyer in this paragraph shall not apply with respect to
any Loss arising out of any breach by Seller of its representations, warranties
and agreements set forth herein.

 

8.4           Notice of Claim, Assumption of Defense and Settlement of Claims.

 

(a)          A party seeking indemnification (an "Indemnified Party") under this
Article VIII shall promptly give notice (an "Indemnification Notice") in
accordance with Section 13.1 hereof to the indemnifying party (the "Indemnifying
Party") after the Indemnified Party shall have knowledge of any demands, claims,
actions or causes of action (singly, a "Claim" and hereinafter referred to
collectively, as "Claims") which might give rise to a Claim by the Indemnified
Party against the Indemnifying Party, stating the nature and basis of said Claim
and the amount thereof, to the extent known. A failure to give notice hereunder
shall not relieve the Indemnifying Party from any obligation hereunder except to
the extent such failure to give notice shall materially and adversely affect the
Indemnifying Party’s ability to defend the Claim. After the delivery of an
Indemnification Notice certifying that the Indemnified Party has incurred or had
asserted against it any Losses for which indemnity may be sought in accordance
with the terms of this Article VIII, the Indemnified Party shall deliver to the
Indemnifying Party all information and documentation reasonably requested by the
Indemnifying Party with respect to such Loss.

 

(b)          With respect to any third party Claims made subsequent to the
Closing Date, the following procedures shall be observed:

 

(i)          Promptly after delivery of an Indemnification Notice in respect of
a Claim, the Indemnifying Party may elect, by written notice to the Indemnified
Party, to undertake the defense thereof with counsel reasonably satisfactory to
the Indemnified Party and at the sole cost and expense of the Indemnifying
Party.

 

27

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(ii)         Failure by the Indemnifying Party to notify the Indemnified Party
of its election to defend any such action within twenty (20) days after notice
thereof shall have been given, shall be deemed a waiver by the Indemnifying
Party of its right to defend and settle such action. If the Indemnifying Party
assumes the defense of any such Claim, its obligations hereunder as to such
Claim shall be limited to taking all steps reasonably necessary in the defense
or settlement of such Claim and to holding the Indemnified Party harmless from
and against any and all Losses awarded in any such proceeding or arising out of
any settlement approved by the Indemnifying Party or any judgment in connection
with such Claim.

 

(iii)        The Indemnifying Party shall not, in the defense of any such Claim,
consent to the entry of any judgment (except with the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld or
delayed) or enter into any settlement (except with the prior written consent of
the Indemnified Party, which consent shall not be unreasonably withheld or
delayed ) which does not include as an unconditional term thereof the giving by
the claimant or the plaintiff to the Indemnified Party of a complete release
from all liability in respect of such Claim.

 

(iv)        If the Indemnifying Party does not assume the defense of a Claim,
the Indemnified Party shall diligently defend such claim, and the Indemnifying
Party shall promptly reimburse the Indemnified Party for all reasonable
expenses, legal or otherwise, incurred by the Indemnified Party in connection
with the defense against and settlement of such Claim, net of any tax benefits
realized by Buyer arising from such expenses, as and when the same shall be
incurred by the Indemnified Party; provided, however, that the Indemnified Party
provides an undertaking to repay such expenses to the Indemnifying Party if it
is ultimately and finally determined by a court of competent jurisdiction and
all rights of appeal have lapsed that such Indemnified Party is not entitled to
indemnification under this Article VIII or under applicable law or otherwise.
The Indemnified Party shall not admit any liability with respect to, or settle,
compromise or discharge, such third party Claim without the Indemnifying Party’s
prior written consent, which will not be unreasonably withheld or delayed. In
the event the Indemnified Party assumes the defense of the Claim, the
Indemnified Party will keep the Indemnifying Party reasonably informed of the
progress of any such defense, compromise or settlement.

 

28

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(v)         The Indemnifying Party shall reimburse the Indemnified Party for all
Losses actually incurred by the Indemnified Party as ultimately and finally
determined by a court of competent jurisdiction, net of any tax benefits
realized by Buyer arising from such Losses.

 

(c)          With respect to any Claims other than third party Claims made
subsequent to the Closing Date, the following procedures shall be observed:

 

(i)          The Indemnifying Party shall have thirty (30) days following
receipt of any Indemnification Notice pursuant hereto to (A) agree to the amount
or method of determination of Losses set forth in the Indemnification Notice to
pay such amount to the Indemnified Party in immediately available funds, or (B)
provide the Indemnified Party with notice that they disagree with the amount or
method of determination of Losses set forth in the Indemnification Notice, and
the parties shall thereafter attempt to resolve the disagreement by negotiation
in good faith; provided that if the parties are unable to reach agreement within
sixty (60) days of such notice, the dispute shall be submitted for final
adjudication to the applicable court sitting in the State of Michigan in
accordance with Section 13.3. The Indemnifying Party shall reimburse the
Indemnified Party for all Losses actually incurred by the Indemnified Party as
ultimately and finally determined by a court of competent jurisdiction, net of
any tax benefits realized by Buyer arising from such Losses.

 

29

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

8.5           Limitations; Exclusive Remedy; Effect of Knowledge of Breach.

 

(a)          Buyer and Seller acknowledge and agree that the indemnification
provided in this Article VIII shall not be the sole remedy for Losses related to
or arising at law, under any statute or in equity, or otherwise out of this
Agreement or the transactions contemplated hereby (other than claims of or
causes of action arising from a finding of actual fraud or willful misconduct);
and

 

(b)          Without limiting the effect of any other limitation contained in
this Article VIII, no representation or warranty of Seller, on the one hand, or
Buyer, on the other hand, shall be deemed to be or to have been breached if the
other party establishes by documentary evidence that the counterparty had
knowledge, on or prior to the date of this Agreement of the breach of such
representation or warranty, or of any facts or circumstances rendering such
representation or warranty inaccurate.

 

8.6           Right to Set Off. Notwithstanding anything to the contrary set
forth in this Agreement or any Exhibit hereto, with respect to any amounts due
and payable to Buyer under this Article VIII, Buyer shall have the right to set
off the amount of such Loss against any amounts due to Seller hereunder or
otherwise.

 

30

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE IX

 

CONFIDENTIALITY AND NON-COMPETITION

 

9.1           Confidentiality. From after the Closing Date and for a period of
five (5) years thereafter or earlier termination of this Agreement, Seller shall
retain in strictest confidence, and shall not use for its benefit or for the
benefit of others all confidential information comprising or related to the
Assets, including, without limitation, the technology, know-how, trade secrets,
transferred hereby to Buyer, product development techniques or plans, or
technical processes, designs and design projects exclusively respecting the
Program; provided, however, that Seller may use or disclose any such
confidential information to fulfill any of its obligations hereunder.
Notwithstanding the foregoing, Seller shall not be prohibited from using or
disclosing any such confidential information which: (i) enters the public domain
or is publicly available, provided that such public knowledge was not the result
of any breach of this Agreement attributable to the Seller, or (ii) is required
to be disclosed by such Seller pursuant to applicable law or court order, in
which case, the Seller shall give written notice to Buyer prior to such
disclosure so that Buyer may seek a protective order or other appropriate
remedy, and the Seller will reasonably cooperate with Buyer in any proceeding to
obtain a protective order or other remedy. From after the execution of this
Agreement until the Closing Date or earlier termination of this Agreement, each
party shall retain in strictest confidence, and shall not use for its benefit or
for the benefit of others all confidential information comprising or related to
the Assets other than in order to fulfill its obligations under this Agreement,
including, without limitation, the technology, know-how, trade secrets,
transferred hereby to Buyer, product development techniques or plans, or
technical processes, designs and design projects exclusively respecting the
Program.  Notwithstanding the foregoing, neither party shall be prohibited from
using or disclosing any such confidential information which: (i) enters the
public domain or is publicly available, provided that such public knowledge was
not the result of any breach of this Agreement attributable to the receiving
party; or (ii) is required to be disclosed by the receiving party pursuant to
applicable law, rule or regulation applicable to such party or court order, in
which case, the receiving party shall give written notice to the disclosing
party prior to such disclosure so that the disclosing party may seek a
protective order or other appropriate remedy, and the receiving party will
reasonably cooperate with the disclosing party in any proceeding to obtain a
protective order or other remedy.  The Buyer’s obligations under the third
sentence of this Section 9.1 shall continue for a period of five (5) years after
execution of this Agreement if this Agreement is terminated prior to Closing.

 

31

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

9.2           Non-Competition.

 

(a)          For a period ending on the earlier of termination of this Agreement
or five (5) years from and after the Closing Date, Seller shall not, directly or
indirectly engage in a business or enterprise (either as proprietor, partner,
employee, agent, consultant, or controlling stockholder) in the development or
marketing of any program or intellectual property focused on Clostridium
Difficile Associated Diarrhea (CDAD) (a "competing business").

 

(b)          The provisions of this Section 9.2 shall not prevent Seller from
directly or indirectly investing its assets in securities of any corporation, or
otherwise acquiring an equity interest in any enterprise, equity securities of
which are publicly owned and traded, provided that such investments or interests
shall not result in (i) Seller directly or indirectly owning beneficially, in
the aggregate, five percent (5%) or more of the equity securities of any
enterprise engaged in a competing business or (ii) Seller being able to control
or actively participate in the policy decisions of such competing business.

 

(c)          It is the desire and intent of the parties that the provisions of
this Section 9.2 shall be enforced to the fullest extent permissible under the
laws and public policies applied in each jurisdiction in which enforcement is
sought. If any particular provision or portion of this Section 9.2 shall be
adjudicated to be invalid or unenforceable in any jurisdiction, this Section 9.2
shall be deemed amended to delete therefrom such provision or portion
adjudicated to be invalid or unenforceable, such amendment to apply only with
respect to the operation of this paragraph in the particular jurisdiction in
which such adjudication is made. If there is a breach or threatened breach of
the provisions of this Section 9.2, Buyer shall be entitled to an injunction
restraining the Seller from such breach without the obligation of posting a
bond. Nothing herein shall be construed as prohibiting Buyer from pursuing any
other remedies for such breach or threatened breach.

 

32

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(d)          Seller declares that the foregoing territorial and time limitations
are reasonable and properly required for the adequate protection of the business
of Buyer. In the event any such territorial or time limitation is deemed to be
unreasonable by a court of competent jurisdiction, Seller agrees to the
reduction of either said territorial or time limitation to such area or period
which said court shall have deemed reasonable.

 

(e)          The existence of any claim or cause of action by Seller against
Buyer or any subsidiary other than under this Agreement shall not constitute a
defense to the enforcement by Buyer or any subsidiary of the foregoing
restrictive covenants, but such claim or cause of action shall be litigated
separately.

 

(f)          The undertakings and covenants of Seller contained in this Section
9.2 are an integral part of the transactions set forth in this Agreement and the
consideration paid by Buyer pursuant to this Agreement shall be consideration
not only for the Assets but also for such undertakings and covenants.

 

ARTICLE X

 

SPECIAL COVENANTS

 

10.1         Cooperation. The parties shall cooperate with each other fully with
respect to actions reasonably required or requested to be undertaken with
respect to tax audits, administrative actions or proceedings, litigation and any
other matters that may occur after the date hereof, and each party shall
maintain and make available to the other party upon reasonable request all
corporate, tax and other records required or requested in connection with such
matters. Seller shall also reasonably assist Buyer, at no cost to Seller, in
asserting claims under the assigned patents including obtaining from the
inventors prompt production of documents and facts, giving of testimony,
execution of petitions and other assistance necessary for filing patent
applications, infringement and enforcement or other actions or proceedings.

 

33

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

10.2         Publicity. Each party hereto agrees that it shall not disclose any
of the terms and conditions of this Agreement or the transactions contemplated
hereby and that no publicity release or announcement concerning this Agreement
or the transactions contemplated hereby shall be issued, in each case without
the advance written approval of the other party; provided, however that each
party shall be entitled to disclose the terms and conditions of this Agreement
and the transactions contemplated hereby if it is required to be disclosed by it
pursuant to applicable law, rule or regulation or court order. Notwithstanding
the foregoing, each party may disclose the terms of this Agreement to their
accountants and attorneys solely for use in connection with the preparation of
tax returns or in complying with the terms of this Agreement.

 

34

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

ARTICLE XI

 

CLAWBACK RIGHTS/UNWIND

 

11.1         Rights of the Seller To Force An Unwind. If on or prior to the date
that is (i) thirty (30) months after the date of the execution of this
Agreement, the Buyer has not initiated toxicology studies in a non-rodent model,
or (ii) thirty-six (36) months of the date of execution of this Agreement, the
Buyer has not filed an IND under the Program and such failure to file is not
related to and not due to any action or inaction of the Seller or a breach of
the representations or warranties or covenants of the Seller contained in this
Agreement, then, as an exclusive remedy, Seller may elect, in its sole
discretion, to have the Assets reverted back to Seller and Buyer shall no longer
have any right, title or interest in the Assets. Notwithstanding the foregoing,
Buyer shall have the right to extend the foregoing thirty (30) and thirty-six
(36) month periods by an additional twelve (12) months by advancing to Seller
the first milestone payment of ***** on or before (a) thirty (30) months of the
date of execution of this Agreement if Buyer has not initiated toxicology
studies in a non-rodent model under the Program, or (b) thirty-six (36) months
of the date of execution of this Agreement if Buyer has not filed an IND under
the Program, time being of the essence. In addition, if a change of control of
Buyer (or Buyer or Synthetic, if Buyer is a wholly owned subsidiary of
Synthetic) shall occur and thereafter Buyer fails to use reasonable efforts to
pursue development of the Program, then, as an exclusive remedy, Seller may
elect, in its sole discretion, to have the Assets reverted back to Seller and
Buyer shall no longer have any right, title or interest in the Assets. For
purposes of this Section 11.1 a change in control shall mean (a) any person
(excluding current beneficial owners of five percent (5%) or more of Synthetic’s
outstanding common stock) becomes the beneficial owner (as term is defined in
the Securities Exchange Act of 1934) directly or indirectly, of securities
representing more than fifty percent (50%) of the total voting power of Buyer’s
(or Buyer’s or Synthetic’s, if Buyer is a wholly owned subsidiary of Synthetic)
shares; or (b) within a twelve (12) month period, there is a change in the
composition of the Board of Directors as a result of which fewer than a majority
of the then directors are Incumbent Directors.  Incumbent Directors shall mean
directors who are either directors of the Seller at least twelve (12) months
prior to such change in composition or are elected by the Board of Directors
with the affirmative vote of a majority of the Incumbent Directors at the time
of election. At any time after the thirty (30) month or thirty-six (36) month
periods in this Section 11.1, Seller may request from Buyer documentation that
Buyer has initiated toxicology studies in a non-rodent model under the Program
or that Buyer has filed an IND under the Program. Within fifteen (15) days after
such a request from Seller, Buyer shall provide such documentation to Seller. If
pursuant to this Section 11.1 the Assets revert to Seller, then Section 9.1
shall apply to the Confidential Information obtained by Buyer from Seller
(exclusive of any improvements or enhancements made to the Assets by Buyer) as
though Buyer was the Seller and Seller was the Buyer for purposes of Section
9.1.

 

35

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

11.2         Procedure upon Unwind. In the event of an unwind pursuant to
Section 11.1 hereof, written notice thereof shall forthwith be given to the
other parties hereto and the Buyer shall immediately execute and deliver to
Buyer, a Bill of Sale and Assignment, in substantially the same form as annexed
hereto as Exhibit F (other than to reflect Buyer as the assignor and Seller as
the assignee), and a Recordable Patent Assignment, in substantially the form
annexed hereto as Exhibit H (other than to reflect Buyer as the assignor and
Seller as the assignee), assigning all of Buyer’s right, title and interest in
the Assets and intellectual property originally conveyed hereunder, to Seller,
and from and after the date of delivery of the written notice, Buyer’s interest
in the such assets and intellectual property rights shall terminate. Such
assignment shall be in at least all of the jurisdictions set forth on Exhibit B.
If the transactions contemplated by this Agreement is unwound Buyer will
redeliver to Seller all documents, work papers and other material of the Seller
relating to the transactions contemplated hereby that the Seller has delivered
to the Buyer whether so obtained before or after the execution hereof.

 

ARTICLE XII

 

TERMINATION

 

12.1         Right To Terminate. This Agreement may be terminated at any time
prior to the Closing:

 

(a)          by mutual written agreement of Seller and Buyer;

 

(b)          by the Seller if the Closing shall not have been consummated on or
before the thirtieth day after the execution of this Agreement; provided,
however, that the right to terminate this Agreement under this Section 12.1(b)
shall not be available to the Seller if the failure to fulfill any obligation
under this Agreement by Seller has been the cause of, or resulted in, the
failure of the Closing to occur on or before such date; or

 

(c)          by the Buyer at any time.

 

36

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

The party desiring to terminate this Agreement pursuant to Section 12.1 shall
give notice of such termination to the other party.

 

12.2         Effect of Termination. 

 

(a)          If this Agreement is terminated as permitted by Section 12.1(c),
such termination shall be without liability of either party to the other party
to this Agreement except that Buyer shall be entitled to the prompt
reimbursement by Seller of one half (Fifty Thousand Dollars) of the cash payment
made to Seller under Section 2.4 of this Agreement and any fees paid by Buyer
pursuant to Section 2.3 of this Agreement; provided further that if such
termination shall result from the failure of Seller to fulfill its obligations
under this Agreement then Buyer shall be entitled to the prompt reimbursement by
Seller of the entire One Hundred Thousand Dollars ($100,000) paid to Seller
under Section 2.4 of this Agreement in addition to reimbursement of any fees
paid by Buyer pursuant to Section 2.3 of this Agreement.

 

ARTICLE XIII

 

GENERAL PROVISIONS

 

13.1         Notices. All notices, requests, demands and other communications
hereunder shall be in writing and shall be deemed to have been duly given or
made as follows: (i) if sent by registered or certified mail in the United
States return receipt requested, upon receipt; (ii) if sent by nationally
recognized overnight air courier, one (1) business day after mailing; (iii) if
sent by facsimile transmission or electronic mail, with a copy mailed on the
same day in the manner provided in clauses (i) or (ii) of this Section 13.1,
when transmitted and receipt is confirmed; and (iv) if otherwise actually
personally delivered, when delivered, in each case if addressed:

 

37

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(a)          in the case of Synthetic or Buyer to:

 

Synthetic Biologics, Inc.

617 Detroit Avenue, Suite 100

Ann Arbor, Michigan 48104

Facsimile: (734) 332-7878

Attention: Jeffrey L. Riley

Email Address: jriley@syntheticbiologics.com

 

with a copy (which shall not constitute notice) to:

 

Gracin & Marlow, LLP

405 Lexington Avenue, 26thFloor

New York, New York 10174

Attention: Leslie Marlow, Esq.

Facsimile: (212) 208-4657

Email Address: lmarlow@gracinmarlow.com

 

(b)          in the case of Seller to:

 

Prev ABR LLC

7272 Wisconsin Avenue, Suite 300

Bethesda, Maryland 20814

Attention: R Michael Floyd

Facsimile: (301) 986 4811

Email Address:mfloyd@lsmgrp.com

 

or to such other address or to such other person as Buyer or Seller shall have
last designated by written notice given as herein provided.

 

13.2         Modification. This Agreement and the Exhibits and Schedules annexed
hereto contain the entire agreement between the parties hereto and there are no
agreements, warranties or representations with respect to the subject matter
hereof which are not set forth herein. All prior negotiations, agreements and
understandings are superseded hereby. This Agreement may not be modified or
amended except by an instrument in writing duly signed by or on behalf of the
parties hereto.

 

38

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.3         Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with the laws of the State of Michigan applicable to
agreements made and to be performed entirely within the State. Seller hereby
irrevocably consents to the jurisdiction of any Michigan State or Federal court
located in Michigan over any action or proceeding arising out of any dispute
between Seller and Buyer, and irrevocably agrees, in this regard, not to
commence any action or proceeding arising out of any dispute between Seller and
Buyer in any other jurisdiction. Seller further irrevocably consents to the
service of process in any such action or proceeding by the mailing of a copy of
such process to it at the address set forth above.

 

13.4         Binding Effect; Assignment. This Agreement shall be binding upon
the parties and inure to the benefit of the successors and assigns of the
respective parties hereto. Neither party may assign its rights or obligations
under this Agreement without the prior written consent of the other party;
provided, however, that Buyer may assign its rights and obligations under this
Agreement, without the prior written consent of the other party, to an affiliate
or to a successor of the relevant portion of the assigning party’s business by
reason of merger, sale of all or substantially all of its assets or any similar
transaction, provided that such successor agrees in writing to be bound by this
Agreement. Any permitted assignee shall assume all obligations of its assignor
under this Agreement.

 

13.5         Counterparts. This Agreement may be executed simultaneously in any
number of counterparts, each of which shall be deemed an original but all of
which together shall constitute one and the same instrument.

 

13.6         Paragraph Headings. The paragraph headings in this Agreement are
for convenience of reference only and shall not be deemed to alter or affect any
provision hereof.

 

13.7         Transaction Expenses. Notwithstanding anything else in this
Agreement to the contrary, the parties hereto shall each be responsible for the
payment of (and shall indemnify and hold the other party or parties hereto
harmless against) any and all of its own expenses, including without limitation
the fees and expenses of counsel, accountants and other advisers, arising out of
or relating directly or indirectly to the transactions contemplated by this
Agreement, whether or not such transactions are consummated in whole or in part.

 

39

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

13.8         Waiver. The waiver of one breach or default hereunder shall not
constitute the waiver of any other or subsequent breach or default.

 

13.9         No Agency. This Agreement shall not constitute either party the
legal representative or agent of the other, nor shall either party have the
right or authority to assume, create, or incur any liability or any obligation
of any kind, express or implied, against or in the name of or on behalf of the
other party.

 

13.10         Knowledge.  For purpose of this Agreement, knowledge shall mean
Seller’s actual knowledge, after reasonable investigation, and the actual
knowledge of any employee or member of Seller.

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement the day
and date first above written.

 

  SYNTHETIC BIOLOGICS, INC.         By: /s/ Jeff Riley   Name: Jeff Riley  
Title: CEO         PREV ABR LLC         By: /s/ R. Michael Floyd   Name: R.
Michael Floyd   Title: Managing Member

 

40

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT A

 

INTENTIONALLY OMITTED.

 

41

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT B

 

PATENTS AND JURISDICTIONS

  

Title   MODIFIED BETA-LACTAMASES AND METHODS AND USES RELATED THERETO (P3A)
Country   Date of Filing   Application No.   Status   Patent No.   Expiry Date
EP   24-May-2010   FI-20105572   Lapsed         PCT   17-May-2011   PCT
FI2011/050450   WO partly positive       May-31 Title   MODIFIED BETA-LACTAMASES
AND METHODS FOR ITS PREPARATION (P2A) Country   Date of Filing   Application No.
  Status   Patent No.   Expiry Date FI   21-Jun-2006   20065431   Granted   FI
119190   21-Jun-26 PCT   21-Jun-2007   PCT/FI2007/050372   WO positive       21
Jun 2026 FI National filings   21-Dec-2008                     NON-SPORULATING
BACILLUS SUBTILIS, ITS MANUFACTURE AND USE (HOST PATENT) Country   Date of
Filing   Application No.   Status   Patent No.   Expiry Date FI   6-Nov-2001  
20012143   Granted   FI 112666   11-Jun-21 EP   3-May-2004   02774801.1-2  
pending       11-May-22 US   5-May-2004   10/494,411   Granted   US 2005/0158843
  1-Oct-24

 

Patents Costs             HOST Patent   600  Response to Host Action   3,900 
Response to EPO   1,800         National Phase of PCT P3A:      Aus   3,250 
Canada   3,250  India   3,250  South Africa   3,250  Euro PCT (EP)   5,700 
Brazil   4,000  China   4,250  Japan   5,800  South Korea   4,650  Russia 
 4,400  USA   4,250         Total   52,350 

 

42

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT C

 

ESCROW AGREEMENT

  

ESCROW AGREEMENT, dated November ___, 2012, by and between by and between
SYNTHETIC BIOLOGICS, INC, a Nevada corporation having its principal place of
business at 617 Detroit Street, Suite 100, Ann Arbor, Michigan 48104 (the
“Pledgee”), PREV ABR LLC, a Maryland limited liability company having its
principal place of business at 7272 Wisconsin Avenue, Suite 300, Bethesda,
Maryland 20814 (the “Pledgor”) and Gracin & Marlow, LLP, attorneys at law, a New
York limited liability partnership with an address at 405 Lexington Avenue, 26th
Floor, New York, New York 10174, as escrow agent (the “Escrow Agent”).

 

WHEREAS, Pledgor is a party to an Asset Purchase Agreement, dated the date
hereof (the “Asset Purchase Agreement”), pursuant to which Pledgor is receiving
shares of common stock of Pledgee;

 

WHEREAS, the Pledgor wishes to pledge Three Hundred Seventy Five Thousand
(375,000) shares of the common stock of Pledgee (the “Shares”) to be held in
escrow and released to the parties in accordance with the terms hereof (the
Shares are hereinafter referred to as the “Escrowed Items”);

  

WHEREAS, the Pledgee and Pledgor wish for the Escrowed Items to be deposited
with the Escrow Agent pursuant to the terms of this Escrow Agreement; and

  

WHEREAS, the Escrow Agent is willing to act as escrow agent pursuant to the
terms of this Escrow Agreement with respect to the Escrowed Items;

  

NOW THEREFORE, in consideration of the premises and the covenants and agreements
set forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

  

1.          Establishment of Escrow Account.

  

(a)          Deposit into Escrow. The Pledgor hereby instructs the Pledgee to
deposit the Escrowed Items with the Escrow Agent on the date hereof.

  

(b)          Acceptance. Upon receipt of the Escrowed Items, the Escrow Agent
agrees to hold the Escrowed Items in accordance with the terms and conditions of
this Escrow Agreement (the “Escrow”).

  

2.          Release from Escrow. Upon receipt of joint written instructions
executed by the Pledgor, and Pledgee, the Escrow Agent shall deliver and release
the number of shares of common stock being held as part of the Escrowed Items
designated in such joint written instructions in the amounts and to each person
or entity specified in the joint written instructions. If joint written
instructions for all of the Escrowed Items are not provided to the Escrow Agent
prior to the six (6) month year anniversary of execution of this Agreement and
the Escrow Agent has not received a copy of any notice of a Claim from Pledgee
under Section 8.2 of the Asset Purchase Agreement, the Escrow Agent shall
deliver any remaining Escrowed Items to Pledgor. If at any time Pledgee and/or
Pledgor objects to a distribution requested by the other, then the Escrow Agent
will not release the Escrowed Items but will continue to hold the Escrowed Items
until directed to cause the delivery of the Escrowed Items either: (i) by joint
written notice to the Escrow Agent by the Pledgor and Pledgee (which may be
signed in counterparts); (ii) a final order of the applicable arbitrator or
court unless such order is appealed and execution on such order is stayed, in
which case a final order of the court considering such appeal or such motion is
vacated; or (iii) otherwise required by laws or court order..

 

43

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

3.          Termination of this Escrow Agreement. This Escrow Agreement shall
terminate when the Escrowed Items shall have been distributed as above provided
subject to the provisions of Section 4 which shall survive any such termination.

 

4.          Rights and Duties of Escrow Agent.

 

(a)          Duties Limited. The Escrow Agent undertakes to perform only such
duties as are expressly set forth herein, which duties, as hereinabove set forth
in Sections 1, 2 and 3 hereof, shall terminate upon the release of the Escrowed
Items as contemplated above. The parties hereto acknowledge that the duties to
be performed by the Escrow Agent hereunder are of a ministerial nature only, and
that the Escrow Agent shall not be liable for any error, omission or action
taken by it unless such error, omission or action was the result of the Escrow
Agent's gross negligence or willful default.

 

(b)          Reliance. The Escrow Agent may rely upon, and shall be protected in
acting or refraining from acting upon, any written notice, instruction or
request furnished to it hereunder and believed by it to be genuine and to have
been signed or presented by the Pledgee and Pledgor, provided that any
modification of this Escrow Agreement shall be required to be signed by the
Pledgee, Pledgor and the Escrow Agent.

 

(c)          Good Faith. The Pledgee and Pledgor shall jointly indemnify the
Escrow Agent and hold it harmless from and against any loss, liability or
expense incurred without gross negligence or bad faith on its part, arising out
of or in connection with the Escrow Agreement, including the costs and expenses
of defending itself against any such claim or liability. The Escrow Agent may
consult with counsel of its own choice, and shall have full and complete
authorization and no liability for any action taken or suffered by it hereunder
in good faith and in accordance with the opinion of such counsel.

 

(d)          Disputes. It is understood and agreed that should any dispute
arise, the Escrow Agent is authorized and directed to retain the Escrowed Items
or deposit them with a court of competent jurisdiction, until the dispute shall
have been settled either by mutual written agreement of the parties concerned or
a by a final order, decree or judgment of a court of competent jurisdiction
after the time for appeal has expired and no appeal has been perfected, but the
Escrow Agent shall be under no duty whatsoever to institute or defend any such
proceedings. In addition, the Escrow Agent is acting, and may continue to act,
as counsel to the Pledgee in connection with the subject transaction, including
in connection with any dispute as to the proper application of the Escrowed
Items, whether or not the Escrowed Items are being held by the Escrow Agent or
have been delivered to a successor escrow agent or a court of competent
jurisdiction.

 

5.          Resignation; Successor Escrow Agent.

 

(a)          Resignation. The Escrow Agent may resign at any time by giving five
days' notice of such resignation to the Pledgee and Pledgor. Thereafter, such
original Escrow Agent shall have no further obligation hereunder except to hold
the Escrowed Items. In such event, the original Escrow Agent shall refrain from
taking any action until it shall receive joint written instructions from the
Pledgee and Pledgor designating a successor escrow agent. Upon receipt of such
instructions, the Escrow Agent shall promptly deliver the Escrowed Items to such
successor escrow agent and shall thereafter have no further obligations
hereunder. Notwithstanding the foregoing, the Escrow Agent in its sole
discretion may at any time after its resignation deposit the Escrowed Items with
a court of competent jurisdiction.

 

44

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(b)          Successor Escrow Agent. The Pledgee and Pledgor together shall have
the right to terminate the appointment of the Escrow Agent hereunder by giving
notice in writing of such termination to the Escrow Agent, specifying the date
upon which such termination shall take effect. In the event of such termination,
the Pledgee and Pledgor agree that they will jointly appoint a successor escrow
agent at or before the time such notice becomes effective, and the Escrow Agent
hereby agrees that it shall turn over and deliver the Escrowed Items to such
successor escrow agent. Upon delivery of the Escrowed Items, the Escrow Agent
shall be discharged of any further duties under this Escrow Agreement.

 

6.          Fees and Expenses of the Escrow Agent. The Pledgee and Pledgor
agree, jointly and severally, to (i) pay the Escrow Agent Two Thousand Five
Hundred Dollars ($2,500) upon execution of this Escrow Agreement; and (ii)
reimburse the Escrow Agent for all necessary expenses, disbursements and
advances (including reasonable attorneys' fees) incurred or made by it in
connection with carrying out its duties hereunder. The liability of the Pledgee
and Pledgor under this Section 6 shall be joint and several.

 

7.          Waivers and Modifications. This Escrow Agreement may be amended,
modified, extended, superseded or canceled, and any of the terms, covenants,
representations, warranties or conditions hereof may be waived, only by a
written instrument executed by all of the parties hereto. The failure of any
party at any time or times to require performance of any provision hereof shall
in no manner affect the right of such party at a later time to enforce the same.
No waiver by any party of the breach of any term, covenant, representation or
warranty contained in this Escrow Agreement as a condition to such party's
obligation hereunder shall release or affect any liability resulting from such
breach, and no waiver of any nature, whether by conduct or otherwise, in anyone
or more instances, shall be deemed to be construed as a further or continuing
waiver of any such condition or breach, a waiver of any other condition or a
waiver of any breach of any other condition, term, covenant, representation or
warranty of this Escrow Agreement.

 

8.          Notices. Any notice, demand or other communication required or
permitted to be given pursuant to this Escrow Agreement shall have been
sufficiently given for all purposes (a) if delivered personally to the party or
to an executive officer of the party to whom such notice, demand or other
communication is directed on the date of such personal delivery; or (b) if sent
by registered or certified mail, postage prepaid, addressed to the party to whom
such notice, demand or other communication is directed at its address set forth
below on the fifth business day after the date on which it was deposited in a
regularly maintained receptacle for the deposit of United States mail; or (c) if
sent by facsimile transmission, or electronic mail, with a copy mailed on the
same day by first class mail, postage prepaid.

 

If to the Pledgee:

 

Synthetic Biologics, Inc.

617 Detroit Street

Ann Arbor, Michigan, 48104

Facsimile: 734-332-7878

Email:jriley@synethticbiologics.com

Attention: Jeffrey Riley

 

If to Pledgor:

 

Prev ABR LLC

7272 Wisconsin Avenue

Bethesda, Maryland 20814

Facsimile: (301) 986 4811

Email Address:mfloyd@lsmgrp.com

Attention: R Michael Floyd

 

45

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

If to the Escrow Agent:

 

Gracin & Marlow, LLP

405 Lexington Avenue, 26th Floor

New York, New York 10174

Facsimile: (212) 208-4657

Attention: Leslie Marlow

  

9.          No Assignment. This Escrow Agreement shall be binding upon the
successors and permitted assigns of the parties hereof. No assignment of any
rights or delegation of any obligations provided for herein may be made by any
party hereto without the express written consent of all other parties hereto,
except for the provisions of Section 5 respecting successor escrow agents.

 

10.         Entire Agreement. This Escrow Agreement contains the entire
agreement among the parties hereto with respect to the subject matter hereof,
and there are no representations, warranties, understandings or agreements other
than those expressly set forth herein.

  

11.         Further Assurances. If at any time any party hereto shall consider
or be advised that any further agreements, assurances or other documents are
reasonably necessary or desirable to carry out the provisions hereof and the
transactions contemplated hereby, the parties hereto shall execute and deliver
any and all such agreements or other documents, and do all things necessary or
appropriate to carry out fully the provisions hereof.

 

12.         Governing Law. The validity of this Escrow Agreement and the rights,
obligations and relations of the parties hereunder shall be construed and
determined under and in accordance with the laws of the State of New York
without giving effect to the conflict of laws rules of such State. ALL PARTIES
HEREBY SUBMIT TO THE JURISDICTION OF THE STATE OF NEW YORK IN CONNECTION WITH
ANY LEGAL PROCEEDINGS COMMENCED IN CONNECTION WITH THIS ESCROW AGREEMENT.

 

13.         Counterparts. This Escrow Agreement may be executed in counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

 

14.         Section Headings. The section headings contained in this Escrow
Agreement are inserted for purposes of convenience of reference only and shall
not affect the meaning or interpretation hereof.

 

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement as of the
date first above written.

 

SYNTHETIC BIOLOGICS, INC.   By:     Name:     Title:    

 

46

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

PREV ABR LLC       By:     Name:   Title:       ESCROW AGENT:       GRACIN &
MARLOW, LLP       By:     Name:  Leslie Marlow   Title: Partner  

  

47

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT D

 

MILESTONE PAYMENTS

  

EACH OF THE FOLLOWING PAYMENTS OR STOCK ISSUANCES SHALL BE DUE AND PAYABLE OR
ISSUED, AS THE CASE MAY BE, WITHIN 5 BUSINESS DAYS AFTER ACHIEVING THE
RESPECTIVE MILESTONE AND AFTER RECEIPT OF NECESSARY REGULATORY APPROVALS

 

Filing of an IND: USD $***** in cash

 

Initiation of Phase 1 (first subject dosed): USD $***** 50% of which will be
paid in cash and the remaining 50% to be paid in the stock equivalent. At
Seller’s option, the full milestone may be paid in stock.

 

Commencement of Phase 2 (first subject dosed): USD $***** 50% of which will be
paid in cash and the remaining 50% to be paid in the stock equivalent. At
Seller’s option, the full milestone may be paid in stock.

 

Commencement of Phase 3 (first patient dosed): USD $***** 50% of which will be
paid in cash and the remaining 50% to be paid in the stock equivalent. At
Seller’s option, the full milestone may be paid in stock.

 

BLA Filing: USD $***** 50% of which will be paid in cash and the remaining 50%
to be paid in the stock equivalent. At Seller’s option, the full milestone may
be paid in stock.

 

Filing BLA in any other territory: USD $***** 50% of which will be paid in cash
and the remaining 50% to be paid in the stock equivalent. At Seller’s option,
the full milestone may be paid in stock.

 

BLA Approval: USD $***** 50% of which will be paid in cash and the remaining 50%
to be paid in the stock equivalent. At Seller’s option, the full milestone may
be paid in stock.

 

BLA Approval in any other territory: USD $***** 50% of which will be paid in
cash and the remaining 50% to be paid in the stock equivalent. At Seller’s
option, the full milestone may be paid in stock.

 

Any and all payments in stock contemplated in this Agreement shall be subject to
prior approval of the NYSE MKT LLC or any other exchange on which Synthetic’s
securities shall be listed. If such exchange approval is not received, such
payment shall be made in each case based upon the average of the opening and
closing prices of Synthetic’s stock on the date such milestone is achieved (or
in the event the milestone is achieved on a date in which the stock market is
closed on the next business date for such market). Seller acknowledges that its
right to be paid in stock is subject to a limitation such that the aggregate
maximum number of shares of Synthetic’s stock that may be issued in accordance
with the terms of this Agreement, including but not limited to all issuances set
forth on this Exhibit D and the 625,000 shares to be issued in accordance with
Section 2.4(b) of this Agreement, shall not exceed 19.99% of Synthetic’s
outstanding number of shares of common stock on the date of execution of this
Agreement; provided, however, that Synthetic shall have the right, in its sole
discretion, to obtain shareholder approval to issue shares of stock in excess of
the 19.99% cap in accordance with all applicable exchange requirements and if
such shareholder approval is obtained then Synthetic shall have the right, in
its sole discretion, to make such payments in shares of its common stock. For
purposes of the Asset Purchase Agreement all of the countries located in Europe
shall be one territory, Korea, Japan and India shall be one territory, South
America including Brazil shall be one territory and The United States and Canada
shall be one territory.

 

48

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT E

 

SECTION 2.5

 

I.R.C. SECTION 1060 ALLOCATION

 

For tax purposes, the Seller and Buyer shall allocate the purchase price as
follows:

 

1.     80% to the patents and patent applications relating to the CDAD program; 

2.     10% to the preclinical package for P1A, P2A and P3A 

3.     10% for the master cell banks or P1A, P2A, and P3A

 

49

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

EXHIBIT F

 

ASSIGNMENT AND BILL OF SALE

 

KNOW ALL MEN BY THESE PRESENTS, that Synthetic Biologics, Inc., a Nevada
corporation having its principal place of business at 617 Detroit Avenue, Suite
100, Ann Arbor, Michigan 48104 ("Buyer"), for and in consideration of the
receipt of the consideration set forth in the Asset Purchase Agreement executed
on the date hereof between the Buyer and PREV ABR LLC, a Maryland limited
liability company, having its principal place of business at 7201 Wisconsin
Avenue, Bethesda, Maryland 20814 (“PrevAb”) and other good and valuable
consideration in full payment for the assets hereinafter specified, the receipt
and sufficiency of which is hereby acknowledged, has granted, bargained, sold
and by these presents does grant, bargain, sell, convey and deliver to Buyer,
and its successors and assigns, the following assets:

 

PrevAb’s CDAD program including any and all of the following assets of PrevAb,
including any and all rights and benefits constituting and relating to PrevAb's
β-lactamase technology and all other biomedical or pharmaceutical technologies
of PrevAb and all β-lactamase products detained and/or developed with the
aforementioned technologies, including without limitation the lead P1A, P2A and
P3A-based products in preclinical and clinical phases (the "Program") and all
tangible and intangible intellectual property and know how exclusively related
thereto including the following:

 

(a)          all methods and data sets, and all technical documentation
pertaining to the Program, including any specifications, flow charts, diagrams,
lab results and any and all notes, all inventor notebook pages specific to the
Program, plans and other documentation describing problems, future directions or
other matters exclusively related to the Program;

 

(b)          (i) all patents, patent rights, copyrights, trademarks, trademark
rights, tradenames, tradename rights and patent, copyright or trademark
applications exclusively respecting the Program and related intellectual
property; (ii) all reissues, reexaminations, extensions, continuations,
continuations-in-part, continuing prosecution applications, requests for
continuing examinations, divisions and registrations of any item in any of the
foregoing categories; (iii) foreign counterparts of any of the foregoing; (iv)
all patent and patent applications claiming any right of priority to or through
the patent applications of the patents listed on Exhibit B hereto; (v) all
rights to apply in all countries of the world for patents certificates of
invention, utility models, industrial design protections, design patent
protections, or other governmental grants or issuances of any type related to
any item in any of the foregoing categories (i) through (v), including, without
limitation, under the Paris Convention for the Protection of Industrial
Property, the International Patent Cooperation Treaty, or any other convention,
treaty, agreement, or understanding; (vi) all invention, invention disclosures
and discoveries described in any of the patents listed on Exhibit B hereto that
are included in any claim in such patents, and/or are subject matter capable of
being reduced to a patent claim in a reissue or reexamination proceeding brought
on any of the patents; (vii) all causes of action (whether known or unknown, or
whether currently pending, filed or otherwise) and other enforcement rights
under, or on account of, any of the patents and/or rights (as described on
Exhibit B); (viii) all rights to collect royalties and other payments under or
on account of the patents or any item in any categories (i) through (vii); (ix)
all ideas, know-how, trade secrets, inventions, invention disclosures,
discoveries, technology, designs and any other proprietary rights which Seller
owns, in each case with respect to any of the above, pertaining exclusively to
the Program (collectively, "Proprietary Rights"); and (x) a list of upcoming
filings, all US Patent and Trademark Office and other patentability assessments;

 

50

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

(c)          all cGMP and non-cGMP material and master call banks of P1A, P2A
and P3A and all other tangible assets related thereto;

 

(d)          any and all U.S. and international investigational new drug
applications (IND) and pre-INDs of Seller;

 

(e)          all grants and other non-dilutive funding sources associated with
the CDAD Program if legally assignable or transferable by Seller to Buyer;

 

(f)          all scientific consulting agreements with the members of PrevAb’s
scientific advisory board;

 

(g)          information and know-how related to research, development,
manufacture and/or business (commercial/marketing), used or held for use in
connection with the Program;

 

(k)          any and all health and regulatory registrations, approvals and/or
applications and related documentation for the Program;

 

(l)          any and all drugs, formulations and user devices, applications, and
safety data; and

 

(m)         all other information, documentation and goodwill relating to the
Program; and

 

(n)         all regulatory files (paper and electronic) or so-called regulatory
files and records of communications and filings with any and all regulatory
authorities in both paper and electronic form.

 

TO HAVE AND TO HOLD the said assets unto Buyer, its successors and assigns, to
and for its own use, forever.

 

1.          PrevAb warrants to Buyer its successors and assigns, that at the
time of delivery of this Bill of Sale to Buyer, PrevAb has good and valid title
to said assets to the same extent assigned to it by PrevAb and good and lawful
right to grant, bargain, sell, convey and deliver said assets as aforesaid and
that the title to said assets are as of the date of delivery of said assets to
Buyer, free and clear of all claims, liens, pledges, security interests and
other encumbrances of any nature whatsoever(“Liens”). PrevAb further warrants
that upon delivery of this Bill of Sale to Buyer, Buyer shall have good and
valid legal title to the assets described in this Bill of Sale, free and clear
of all claims, liens, pledges, security interests and other encumbrances of any
nature whatsoever. The foregoing is subject to any Liens that were unknown to
PrevAb but were in effect at the time of the sale of the Assets to Buyer by
PrevAb.

 

2.          PrevAb agrees to execute and deliver to Buyer such other documents
and instruments of sale, conveyance, transfer and assignment, satisfactory in
form and substance to Buyer, as may be reasonably requested by Buyer in order to
effect PrevAb’s assignment of assets hereunder.

 

51

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be executed
as of the ___ day of November, 2012.

 

  PREVABR LLC       By:        Name:   Title:       SYNTHETIC BIOLOGICS, INC.  
    By:       Name;   Title:

 

52

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Exhibit A

 

Intentionally Omitted.

 

53

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Exhibit B

 

Title MODIFIED BETA-LACTAMASES AND METHODS AND USES RELATED THERETO (P3A)



Country   Date of
Filing   Application No.   Status   Patent No.   Expiry Date EP   24-May-2010  
FI-20105572   Lapsed         PCT   17-May-2011   PCT FI2011/050450   WO partly
positive       May-31

 

Title MODIFIED BETA-LACTAMASES AND METHODS FOR ITS PREPARATION (P2A)



Country   Date of
Filing   Application No.   Status   Patent No.    Expiry Date FI   21-Jun-2006  
20065431   Granted   FI 119190   21-Jun-26 PCT   21-Jun-2007   PCT/FI2007/050372
  WO positive       21 Jun 2026 FI National filings   21-Dec-2008              
 

 

  NON-SPORULATING BACILLUS SUBTILIS, ITS MANUFACTURE AND USE (HOST PATENT)



Country   Date of
Filing   Application No.   Status   Patent No.    Expiry Date FI   6-Nov-2001  
20012143   Granted   FI 112666   11-Jun-21 EP   3-May-2004   02774801.1-2  
pending       11-May-22 US   5-May-2004   10/494,411   Granted   US 2005/0158843
  1-Oct-24

 

54

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

EXHIBIT G

 

INTENTIONALLY OMITTED.

 

55

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

EXHIBIT H

 

ASSIGNMENT

  

PREV ABR LLC with offices at 7272 Wisconsin Avenue, Suite 300, Bethesda,
Maryland 20814, the undersigned, for good and valuable consideration, the
receipt of which is hereby acknowledged, confirm that we have freely assigned,
and do hereby freely assign, and transfer to SYNTHETIC BIOLOGICS, INC., a
corporation, with offices at 617 Detroit Street, Ann Arbor, Michigan 48104, and
its successors, assigns and legal representatives, all hereinafter referred to
as the ASSIGNEES: (1) our entire right, title and interest for the United States
and in all countries, in and to any and all inventions, discoveries and
applications which are disclosed in the applications listed in “Schedule A”,
including any subsequently filed applications, which claim priority to, and
benefit of, the applications listed on “Schedule A”, including any renewals,
revivals, reissues, reexaminations, extensions, continuations and divisions
thereof and any substitute applications therefore; (2) the full and complete
right to file patent applications in the name of the ASSIGNEE, its designee, or
in my name as the ASSIGNEE, or its designee's election, on the aforesaid
inventions, discoveries and applications in all countries of the world; (3) the
entire right, title and interest in and to any Letters Patent which may issue
thereon in the United States or in any country, and any renewals, revivals,
reissues, reexaminations and extensions thereof, and any patents of
confirmation, registration and importation of the same; and (4) the entire
right, title and interest in all Convention and Treaty Rights of all kinds
thereon, including without limitation all rights of priority in any country of
the world, in and to the above inventions, discoveries and applications.

 

We hereby authorize and request the competent authorities to grant and to issue
any and all such Letters Patent in the United States and throughout the world to
the ASSIGNEES of the entire right, title and interest therein, as fully and
entirely as the same would have been held and enjoyed by me/us had this
assignment, sale and transfer not been made.

 

We agree, at any time, upon the request of the ASSIGNEES, to execute and to
deliver to the ASSIGNEES any additional applications for patents for said
inventions and discoveries, or any part or parts thereof, and any applications
for patents of confirmation, registration and importation based on any Letters
Patent issuing on said inventions, discoveries, or applications and divisions,
continuations, renewals, revivals, reissues, reexaminations and extensions
thereof.

 

We further agree at any time to execute and to deliver upon request of the
ASSIGNEES such additional documents, if any, as are necessary or desirable to
secure patent protection on said inventions, discoveries and applications
throughout all countries of the world, and otherwise to do the necessary to give
full effect to and to perfect the rights of the ASSIGNEES under this Assignment,
including the execution, delivery and procurement of any and all further
documents evidencing this assignment, transfer and sale as may be necessary or
desirable.

  

We hereby covenant that no assignment, sale, agreement or encumbrance has been
or will be made or entered into which would conflict with this assignment.

 

56

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

  

We further covenant that ASSIGNEES will, upon its request, be provided promptly
with all pertinent facts and documents relating to said invention and said
Letters Patent and legal equivalents as may be known and accessible to ASSIGNOR
and will testify as to the same in any interference, litigation or proceeding
related thereto and will promptly execute and deliver to ASSIGNEES or its legal
representatives any and all papers, instruments or affidavits required to apply
for, obtain, maintain, issue and enforce said application, said invention and
said Letters Patent and said equivalents thereof which may be necessary or
desirable to carry out the purposes thereof.

 

Date:                 Signature of:          On Behalf of: PREV ABR LLC

  

State of ______________________________

County of ____________________________

 

On this ______ day of ________________, 20__, before me, the undersigned notary
public, personally appeared ________________________ proved to me through
satisfactory evidence of identification, which was a __________________, to be
the person whose name is signed on this document and who swore or affirmed to me
that the contents of this document are truthful and accurate to the best of
his/her knowledge and belief.

 

      Notary Public       My commission expires     

  

57

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission.

 

Schedule A

 

Country   Date of Filing   Application No.   Status   Patent No.   Expiry Date  
                    EP   24-May-2010   FI20105572   Lapsed         PCT  
17-May-2011   PCT FI2011/050450   WO partly positive       May-31

  

Country   Date of Filing   Application No.   Status   Patent No.   Expiry Date  
                    FI   21-June-2006   20065431   Granted   FI119190  
21-June-26 PCT   21-Jun-2007   PCT/FI2007/050372   WO positive       21 Jun 2026
FI National filings   21-Dec-2008                

  

Country   Date of Filing   Application No.   Status   Patent No.   Expiry Date  
                    FI   28-Nov-2006   20065757   Granted   FI119678   28-Dec-26
PCT   21-Nov-2007   PCT7FI2007/05062   WO positive       28 Dec 2028 FI National
Filings   28-May-2009                

  

Country   Date of Filing   Application No.   Status   Patent No.   Expiry Date  
                    FI   6-Nov-2001   20012143   Granted   FI112666   11-June-21
EP   3-May-2004   02774801.1-2   Pending       11-May-22 US   5-May-2004  
10/494,411   Granted   US2005/0158843   1-Oct-24

 



58

 